 574DECISIONS OF NATIONAL LABOR RELATIONS BOARDReeves Southeastern Corporation and Teamsters,Chauffeurs and Helpers Local Union No. 79, af-filiated with International Brotherhood ofTeamsters, Chauffeurs, Warehousemen andHelpers of America, Gregory H. Flemming, andJohn P. Martin. Cases 12-CA-9000 (1-2), 12-CA-9272, 12-CA-9039-1, and 12-CA-9039-2June 15, 1981DECISION AND ORDEROn December 5, 1980, Administrative LawJudge John M. Dyer issued the attached Decisionin this proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,'and conclusions of the Administrative Law Judgeand to adopt his recommended Order.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Reeves South-eastern Corporation, Tampa, Florida, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order exceptthat the attached notice is substituted for that ofthe Administrative Law Judge.I Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative las judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings2 Member Jenkins wsould compute the interest due on anly loss of earn-ings suffered by tlunter, Flemming, Martin. and Phillips by reason of Re-spondent's discrimination in accordalce with his partial dissent in OlyIm-pic Medical Corporaion, 250 NILRB 140 (190O)APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT fire employees for engagingin union and concerted activities among them-256 NLRB No. 90selves and with other employees for theirmutual aid and protection.WE WILL NOT fire employees who appearand give testimony in a National Labor Rela-tions Board hearing.WE WILL NOT unlawfully interrogate ouremployees about their union activities or senti-ments or the distribution of union businesscards to them and other employees.WE WILL NOT threaten that employees willbe discharged for distributing union businesscards which contain the time and place of aunion meeting.WE WILL NOT threaten employees that theywill be discharged if it is found that they haveunion business cards in their possession andorder employees to surrender such cards toour supervisors.WE WILL NOT threaten an employee withdischarge unless the employee allows supervi-sors to examine his wallet to see if he possessesany union business cards.WE WILL NOT require an employee to give asample of his handwriting to a supervisor sothat the supervisor can compare it with thehandwriting on a union business card.WE WILL NOT instruct employees to reportto supervisors the identity of employees dis-tributing union business cards.WE WILL NOT threaten to discharge an em-ployee if the employee accepts union literaturewhich is being distributed at our plant gate.WE WILL NOT stand beside union agents atthe plant gate who are distributing union lit-erature to observe and inhibit employees fromreceiving such literature.WE WILL NOT warn employees that we willclose and move our plant before operatingwith a union.WE WILL NOT surveil the premises of theunion hall at the time of a scheduled meetingfor our employees.WE WILL NOT in the same or any othermanner interfere with, restrain, or coerce em-ployees in the exercise of the rights guaranteedthem under Section 7 of the Act.WE WII.L offer Curbie Hunter, GregoryFlemming, John Martin, and Anthony Phillipsimmediate and full reinstatement to theirformer jobs or, if those jobs no longer exist, tosubstantially equivalent positions, without prej-udice to their seniority or any other rights orprivileges previously enjoyed, and WE WILLmake them whole for any loss of earnings theymay have suffered due to the discriminationpracticed against them by paying each of them REEVES SOUTHEASTERN CORPORATION575a sum equal to what he would have earned,less interim earnings, plus interest.Our employees are free to become or remainmembers of Teamsters, Chauffeurs and HelpersLocal Union No. 79, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America.REEVES SOUTHEASTERN CORPORA-TIONDECISIONSTATEMENT OF THE CASEJOHN M. DYER, Administrative Law Judge: Team-sters, Chauffeurs and Helpers Local Union No. 79, affili-ated with International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America,herein called the Teamsters, the Union, or ChargingParty Union, filed the charges in Case 12-CA-9000(1-2)on February I and 8, 1980,1 against Reeves SoutheasternCorporation, herein called Respondent or the Company,alleging that the Company had violated Section 8(a)(l)and (3) of the National Labor Relations Act, as amend-ed, by terminating Curbie Hunter on January 31, and en-gaged in surveillance of employees' union activities.Gregory Flemming filed the charge in Case 12-CA-9039-1 on February 1, alleging that Respondent had vio-lated Section 8(a)(1) and (3) of the Act by reducing hiswork hours and changing his pay rate because of hisunion activity.John P. Martin filed the charge in Case 12-CA-9039-2on February 25, alleging that Respondent had violatedSection 8(a)(3) and (1) of the Act by terminating him onFebruary 20.The Regional Director for Region 12 issued an orderconsolidating cases and a consolidated complaint andnotice of hearing on March 17, alleging that RespondentVice Presidents Junior White and Leon Ponte and Fore-man Don Westra and Traffic Controller EdwardMurphy had engaged in numerous violations of Section8(a)(1) and that Respondent had terminated Hunter,Flemming, and Martin in violation of Section 8(a)(3) and(1) of the Act.Respondent's timely answer admitted the service andcommerce allegations, the status of the Union, and thesupervisory status of the individuals alleged to have com-mitted 8(a)(1) and (3) violations, and of four other namedsupervisors, but denied that it had violated the Act inany manner.Hearing of the consolidated cases took place inTampa, Florida, on June 18 and 19, and among the indi-viduals testifying on behalf of the General Counsel wasRespondent employee Anthony Phillips. The Union fileda charge in Case 12-CA-9272 on July 17 and amended iton August 4 to allege that Respondent had terminatedPhillips on or about July 15 in violation of Section8(a)(l), (3), and (4) of the Act. The Regional DirectorI Unless specifically stated otherwise. the esents herein occurredduring 1980issued a complaint on August 13, alleging Phillips' termi-nation as violating Section 8(a)(3), (4), and (1) of theAct, and Respondent filed a timely answer on August 18denying that it had violated the Act in any manner.On August 20, counsel for the General Counsel madea motion to me to consolidate Case 12-CA-9272 withthe cases previously heard and to reopen the record forpurposes of taking evidence on the consolidated com-plaint. Respondent filed its opposition to the GeneralCounsel's motion on September 2, and on September 9 Igranted the motion to reopen the record and consolidatethe cases. Respondent filed a request for special permis-sion to appeal from my ruling, which was denied by theBoard. The consolidated matter was heard in Tampa,Florida, on September 24, 1980.The parties were afforded full opportunity to appear,to examine and cross-examine witnesses, and to argueorally at the hearings held on June 18 and 19 and Sep-tember 24 and the General Counsel and Respondent filedbriefs following both hearings.In considering the evidence in this case, I resolvedcredibility issues against several of Respondent's wit-nesses, noting that some of Respondent's testimony con-tradicted stipulated facts and other matters of record. Insum, I have found that Respondent violated the Act asalleged in the consolidated Complaints.On the entire record in this case, including the exhibitsand the testimony, and on my evaluation of the reliabilityof the witnesses based on their demeanor, the evidenceand lack of it in certain instances, and noting variouscontradictions, I make the following:FINDINGS OF FACTI. COMMERCE FINDINGS AND UNION STATUSRespondent is a Florida corporation with its office andplants in Tampa, Florida, where it is engaged in manu-facturing fencing and related products. During the pastyear Respondent purchased and received at its Tampaplant, directly from points outside the State of Florida,supplies and materials valued in excess of $50,000 andduring the same period sold and shipped, directly fromits plant to points outside Florida, finished productsvalued in excess of $50,000.Respondent admits, and I find, that it is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.Respondent admits, and I find, that the Union herein isa labor organization within the meaning of Section 2(5)of the Act.II. THE UNFAIR LABOR PRACTICESA. Background and Fac.tsRespondent has two plants approximately 100-200yards apart located in Tampa, Florida. In one of theplants it galvanizes fencing material and other productsand some products for various customers. In the otherplant it receives and stockpiles supplies and materials,prepares and manufactures its products, and operates agarage for its forklift trucks and other vehicles. 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn its operations Respondent maintains a large fleet offorklift trucks and has some four or five mechanics andmechanic helpers engaged in routine maintenance ofthese vehicles and, on occasion when it has in its employmechanics with sufficient ability, performs more thanroutine maintenance on these vehicles and on trailers andsome other company vehicles. It also has at least oneflatbed truck. With the exception of some local deliverieswithin a 200-mile radius, it ships its product by tractor-trailers, with the tractors being leased from and main-tained by Ryder Corporation.Leon Ponte is the senior vice president of the Compa-ny, and Junior White is the vice president in charge ofproduction. Maintenance Plant Superintendent ManuelCopaz reports to White, and Foreman Judge Cochran re-ports to Copaz. Don Westra is the mechanic foremanwhile Bill Scott is a maintenance foreman. EdwardMurphy is the traffic controller who sets up the sched-ules for trips and assigns drivers who deliver Respond-ent's products or pick up supplies.B. Curbie HunterCurbie Hunter testified that he had worked as a labor-er for Respondent for approximately 10 years. OnMonday, January 28, at lunchtime, Hunter went to theTeamsters office and spoke to Teamsters RepresentativeDennis Fernandez. Arrangements were made to hold ameeting for Respondent's employees at the Teamstersheadquarters on Sunday, February 3, at 3 p.m. Fernan-dez gave Hunter a stack of his business cards to distrib-ute to employees so they would know where the unionmeeting would be held. Hunter returned to the plantand, using a red ink pen, wrote "3PM Sun." on a numberof the cards. In the ensuing days he gave some of thecards to Gregory Flemming and others to Gerard(Gerry) Reinard and to a welder named Chico to pass onto other employees.Reinard, who was a maintenance man under Supervi-sor Bill Scott, gave one of the cards to John Martin andtestified that Foreman Don Westra saw him hand thecard to Martin.Approximately 1 hour later, Reinard was called toVice President White's office along with SuperintendentManuel Copaz. White told Reinard he had heard Rein-ard was the man giving out union cards. Reinard saidthat he was not giving out union cards but finally Rein-ard admitted giving out two business cards. White said,"We're not going to have no damn union in here. Ifyou're not the one giving out cards, who is giving outcards?" Reinard said he would tell Copaz but he wouldnot tell White. White told Reinard he was Reinard's bossand threw one of Fernandez' business cards on the tablein front of him. Reinard admitted that Curbie Huntergave him the card. White told Reinard to go back towork.Hunter was then called to Foreman Bill Scott's officewhere Scott, Judge Cochran, and White met him. Whiteasked why Hunter was giving out union cards, andHunter denied it. White said he had seven or eight wit-nesses that Hunter had done so and that the cards werein Hunter's wallet. White asked if he or Judge Cochrancould look in Hunter's wallet and Hunter refused. Whiteleft the room and came back in a few minutes withGerry Reinard and Manuel Copaz. White and Copazsaid that Reinard was the instigator in giving out unioncards, and Reinard said he was not the instigator, thatHunter had given him the union business cards. Hunteragain denied giving the cards to Reinard. Copaz andReinard left the office. White said he had no choice butto see Hunter's wallet. Hunter refused, saying he hadpersonal things in it. White said Hunter had to show it tohim or Cochran, and Hunter refused. White told Hunterto write "3 p.m. Sunday" on a piece of paper and Hunterdid so. White compared the writing sample to the busi-ness card and said, although he was not a handwritingexpert, it was Hunter's writing and Hunter was the onlyone using a red ink pen. Again White demanded thatHunter show his wallet to either White or Judge Coch-ran, or he could pick up his timecard. White told Coch-ran to get Hunter's timecard, and Hunter relented andsaid he would show the wallet to Cochran. White said,"Yes, you have to save your job, don't you?" Huntertook out his wallet and placed his thumb over the part ofthe wallet where the cards were and showed Cochranthe other section of the wallet. Cochran told White hedid not see anything but money in the wallet. As theyleft the office, White said that if Hunter saw anybodypassing out cards to tell him about it and that Hunterwould not be writing on cards. White told Hunter toreturn to work but to see him the next morning beforepunching in.Hunter worked about 30 minutes before taking weighbills to the office. White and Copaz were there, andHunter told White he had never passed out union cards.Hunter saw White leave the plant in his car. Around 15minutes later, Hunter had to go back to the office andWhite returned and said that Hunter had lied to him,that two truckdrivers told him Hunter had given themcards. White said, "You don't work here any more,you're fired. Pick up your things in the morning."Hunter picked up his checks and vacation check the fol-lowing day, and that was the last contact he had withRespondent.Reinard corroborated Hunter's account of Reinard'ssecond visit to the office when he named Hunter as theone who gave him Fernandez' business cards.White admitted questioning Reinard and said thatReinard named Hunter as the one giving out the Fernan-dez business cards.During the hearing when objections were raised as towhether Respondent was enforcing a no-solicitation rule,Respondent's counsel said that the Company had a no-solicitation rule that prevented all solicitation. Respond-ent was requested to produce the rule at that time, butdid not do so then or thereafter, although there wassome indication that a no-solicitation rule was containedin some posted company rules.Some of the General Counsel's witnesses testified theydid not know of any no-solicitation rule and that solicita-tion for various things went on in the plant, includinggifts for the sick, flowers for the funerals, and in onecase a petition to the Florida Public Service Commissionregarding hearings on public utilities. REEVES SOUTHEASTERN CORPORATION577Distributing Fernandez' business cards to employeeswould not, under ordinary Board rules, be consideredequivalent to solicitation for signing a union authoriza-tion card. Here, Respondent has not shown a no-solicita-tion rule, and the evidence shows some solicitationsbeing allowed by supervision.I find that the actions of Hunter and Reinard, in givingFernandez' business cards to others employees, were notsolicitation. Respondent reacted solely to the concept ofsomething being done for a union which amounted tolittle more than conversation.Respondent further defends its termination of Hunterby stating that Hunter was a supervisor. Judge Cochran,who was termed a plant superintendent, stated he waspresent with White when White explained Hunter'sduties to him concerning receiving incoming black steel.According to Cochran, White said it was his job to stopthe steel if there was a problem with it and to come andget Cochran. Cochran made other statements that therewas a foreman in each of the departments and thatHunter had a man to assist him but he was rather vagueconcerning what supervisory duties, if any, Hunter had.White testified that Hunter was carried on the compa-ny charts as a supervisor. White was specifically contra-dicted by the Company's January 2, 1980, document en-titled "New Shifts and Job Assignments" showing thatHunter was an employee and not a foreman. On thatsame document Judge Cochran was listed as a generalforeman and there were no foremen for departments, in-cluding the yard, the bolts, the scale, or the inspectionand CU units. In the Excelsior list prepared by Respond-ent in March for the election scheduled in April, theperson who replaced Hunter in his job, Steve McCor-mick, was listed as an employee and not as a foreman.However, a later document prepared by the Companyon May 16, 2 months after the complaint issued and amonth before the first hearing in this consolidated case,showed foremen in all of the yard departments and listedMcCormick as the foreman in the receiving department.Respondent's attempt to portray Hunter as a foremanfailed in another area. It had been traditional for foremento wear yellow hardhats and regular employees to wearwhite hats. Hunter never wore anything but a white hat,and his successor, McCormick, never wore anything buta white hat until shortly before the hearing in thismatter, apparently about the time that Respondent putout its new assignments of foremen in May.Hunter had been with Respondent about 10 years andwas experienced in parts of Respondent's operations. Onoccasions, someone assisted Hunter in receiving blacksteel and they shared the work, with one doing the pa-perwork and the other moving the steel and reversingthe procedure on the next occasion. At the most, Hunterwas a senior employee with more knowledge and skillthan others who did the same work and he might beconsidered a leadman, but certainly he had no supervi-sory authority and used no independent judgment in asupervisory sense.On the basis of all the testimony and evidence, I con-clude and find that Curbie Hunter was discriminatorilydischarged in violation of Section 8(a)(1) and (3) of theAct. I further find and conclude that Respondent, byJunior White, questioned Hunter and Reinard about theirunion activities, threatened Hunter with discharge unlesshe showed his wallet and his personal possessions toWhite or Cochran, told Hunter to report anybody hesaw passing out union cards, and demanded that Hunterwrite "3 p.m. Sunday" on a piece of paper so that Whitecould compare the sample with the Fernandez businesscard. All of these activities, actions, and threats, I find,violated Section 8(a)(l) of the Act.C. Events Between January 31 and February 14On January 31, Traffic Controller Murphy, a supervi-sor with Respondent, asked Gregory Flemming if he hadsigned anything. When Flemming replied no, Murphyasked how he felt about the Union. Flemming gave a dis-sembling answer.Murphy stated that he never discussed the Union withFlemming. I credit Flemming over Murphy. As will beseen later, Murphy's testimony in other areas was notcredible. I find that the questioning of Flemming byMurphy violates Section 8(a)(l) of the Act.On either January 31 or February 1, Don Westra, themechanic foreman, called a meeting of the employees inthat section. According to John Martin, Westra said thatthey knew the Union was trying to get in the plant andthat Junior White was not going to let it come in, that hewas going to fight it and, before he would pay higherwages and have a union, Respondent would close theplant and move to another State. Westra told the em-ployees to hand in any union literature they had and, ifthey were caught with it, they would be fired immedi-ately. When Martin and others protested that this wasunfair and not allowed by law, Westra replied that theycould be fired for any little thing so it would be betternot to be caught with the union literature.Employee DiSalvo corroborated Martin, stating thatWestra said that they had heard of the union activitiesand White had given the word that if the employees hadunion cards they had better give them up, that if theywere caught with them they would be terminated. WhenMartin objected that what was in his wallet was his per-sonal business, DiSalvo agreed. Westra then said theycould be fired for any little reason and it would be bestnot to be caught with union cards.Anthony Phillips, who was a tire repairman in thegarage, testified that in the meeting Westra said that any-body engaged in union activities would be fired and thatthey had better give up their union cards or they wouldbe fired on the spot. When Martin said it was against thelaw to threaten the men about getting involved in unionactivities, DiSalvo agreed with Martin.Westra did not admit the 8(a)(l) nature of his remarksbut did admit that he called a meeting about that timeconcerning union activity and told the men he felt it wascompany policy not to have solicitation and it would bebest not to be caught showing or passing cards around.He did not know of the Company having objections toany other type of solicitation.I credit Martin, DiSalvo, and Phillips and find thatWestra threatened the discharge of employees found topossess union cards and told employees to surrender 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDsuch cards, Westra threatened that Respondent wouldclose the plant and move it to another State if the Unioncame in, and that these remarks violated Section 8(a)(1)of the Act.On either February 7 or 8, Union Representative Fer-nandez stood near the plant gate on public property anddistributed handbills to employees going in and out ofthe plant. Within a few minutes Vice Presidents Ponteand White went to the area adjacent to Fernandez andfor part of the time Vice President Ponte stood approxi-mately 3 feet from Fernandez, with White a little fartheraway near the guard shack.Fernandez testified that he saw Ponte and White takesome literature Fernandez had given to employees awayfrom those employees.Phillips testified that Hunter accompanied Fernandezin distributing literature that day and Westra said, "Whatdo you think about the unions-," and he replied noth-ing. Westra said, "See them two guys out there. If yourun them over, I'll guarantee you a raise." Phillips re-plied, "Man, you're crazy, I'd go to jail about that."Westra said, "I was just kidding you," but added that, ifPhillips took one of the papers from them, he wouldguarantee that Phillips would be fired right then.Fernandez testified that while at the gate the policecame and spoke to Ponte and White and left, and thenPonte came over and stood right next to him for about15 minutes. Fernandez said he got in his car with Hunterand they drove across the road to the other plant andwere followed by Ponte and White. When Fernandezgot out to hand out literature, Ponte came over andstood beside him again for some 15 to 20 minutes. Therewas some discussion between them as to Fernandez'legal rights to be there, with Fernandez pointing out thathe was on public property.Westra said he did not make the statements which An-thony Phillips attributed to him concerning the men atthe gate or about taking leaflets. Westra also denied thathe had told anyone they could be fired for union activi-ties but did not specifically deny the testimony concern-ing his telling employees to turn in the union cards. Wes-tra's statement about running over Hunter and Fernan-dez was probably said in a kidding way but it demon-strated Westra's feelings toward unionization. I creditPhillips that Westra made those remarks and told Phillipsthat he would be discharged if he took a handbill fromFernandez or Hunter. Accordingly, I find that Westra'sthreat that employees who took union literature wouldbe summarily discharged violated Section 8(a)(1) of theAct.White did not deny that Ponte stood next to Fernan-dez. In fact, most of White's testimony concerning hand-billing related to other times when a number of hand-billers were present.Ponte did not deny standing next to Fernandez butmerely testified that he was out there about 20 minutesto see what was happening.The actions of Ponte in standing next to Hunter andFernandez and White's standing close by were meant tointimidate employees and inhibit and restrict their rightto receive union handbills; they amounted to overt sur-veillance of union activities. I find that these actions ofPonte and White violated Section 8(a)(1) of the Act.Union meetings were usually held on Sunday. As JohnMartin was driving his car approaching the driveway tothe Teamsters hall on Sunday, he saw White in his carwith the car partially blocking the driveway. Martindrove a short distance away and observed White con-tinuing to sit in his parked car.Fernandez testified that he saw Junior White in his carparked in the union driveway. He also testified that hesaw a company guard parked down the street in a Pintoautomobile and he spoke to the guard who said that hewas on an assignment. He later saw that same guard onduty at Respondent's gate. White, in response to this tes-timony, denied being on the union parking lot, which isnot a denial of being seen by two people in the drivewayand is no explanation of what two witnesses saw.I credit Martin and Fernandez and find that White wasengaged in an attempt to surveil the Teamsters hall todetermine which of his employees were attending theunion meeting held there on Sunday, February 10.John Martin testified that, I to 2 weeks after the Janu-ary 31-February 1 meeting held by Westra, he was in theparts room eating lunch when Westra asked if he hadheard anything about the Union and how many hadsigned up. Martin said he had not heard but that he hadsigned a union card.Westra testified he had not questioned anyone as towho had signed union cards. I credit Martin. Westra ap-peared to try to talk away from words or phrases thatmight violate the Act. I conclude and find that this ques-tioning by Westra was coercive and violated Section8(a)(l) of the Act.Around February 14, Fernandez and Hunter cameback to distribute more literature at the plant gate andagain Ponte and White went out, with Ponte again stand-ing close beside Hunter and Fernandez while they weredistributing literature.I conclude and find again that Ponte and White's ac-tions were a deliberate attempt to inhibit and intimidatethe employees and restrict them from their right to re-ceive union literature and, as such, violated Section8(a)(1) of the Act.D. Gregory FlemmingGregory Flemming started with Respondent as a la-borer in April 1978. After working about 2 weeks, hestarted driving trucks; his supervisor was dispatcherEdward Murphy. Flemming drove a straight flatbedtruck, No. 99, on trips within a 200-mile radius of Re-spondent's Tampa plant. He would also use the truck todrive products to the other plant to be galvanized andbring them back. Flemming was the only one assigned tothis truck while he was employed. When he was not soemployed, Flemming worked with the yard crew aroundthe plant. He worked from 7 a.m. to 4:30 p.m. Mondaythrough Thursday and from 7 a.m. to 3:30 p.m. onFriday and was paid on a straight hourly basis.At the end of January or the beginning of February,Flemming received some of Fernandez' business cards atlunchtime from Hunter and passed them out to other em- REEVES SOUTHEASTERN CORPORATION579ployees then and after work. His conversation with Su-pervisor Murphy on January 31 is referred to above andis found to be 8(a)(1) interrogation by Murphy.On February 14 when Fernandez and Hunter werepassing out literature at the gate, Flemming wentthrough the gate while Ponte and White were there; hewaved to Fernandez and took literature from him. Onthe next day, February 15, Flemming's supervisor,Murphy, told him his method of pay was being changedfrom an hourly rate to a 10-cent-per-mile rate. Flemmingasked the reason for the change and Murphy said Flem-ming had asked White to be put on that pay basis. Flem-ming denied that he had ever requested any such changeand said he did not understand the reason for it. Murphytold him that from then on he was to call him or, if hewas not there, to check with the guard to see if therewas any work for him and not to come in unless therewas.Flemming checked on Sunday and was told there wasno work for him on Monday; he decided to go to theUnion's office on Monday and tell Fernandez about it.They wondered how they could prove that Flemminghad called in or was available for work and decided tosend a telegram advising the Company that Flemmingwas available for work. On Monday evening Flemmingwas called to work on Tuesday. He moved material fromone plant to the other for about an hour and then wassent by White with several others to the house of theCompany's president to clean the yard. When they re-turned to the plant about 3 p.m., he moved one moreload and was told by Supervisor Octavio to return towork the next day. While moving another load acrossthe street, Flemming was stopped by Ponte and White.Ponte had a telegram in his hand and asked Flemmingwhat he was trying to prove by sending a telegram fromthe union hall and asked if he hated the Company. Flem-ming replied that he did not, that he liked the peoplethat worked there. Ponte asked how he felt about theCompany and Flemming said only no comment. Pontethen pushed the telegram towards Flemming's face andsaid, "I want to tell you something. You tell the Team-sters to get you a job because you won't be workinghere any more." White said that he was the one who hadcalled Flemming to come in that day to work. Flemmingasked why he had not been called to come to work theprevious day and White said he did not have anythingfor him to do. Flemming said that when there was noth-ing to do previously he worked in the yard. That endedthe conversation.After completing his work, Flemming went back tothe office where another employee gave him a messagefrom Octavio not to come in the following day, that theyhad canceled the load. Flemming called the next day andgot no work; he said he called in every day for about amonth and on each occasion was told the same thing,that they did not have anything for him to do. He hasnot been called back to work since that time.Edward Murphy testified that, about 2 weeks prior toFlemming's ceasing work, Flemming had talked to himseveral times about being paid by the trip on a mileagebasis and locally by the hour. He said that after he haddiscussed it with Junior White, he told Flemming on aFriday that he would be putting him on the flat rate andthat they would start the next week. Murphy was absentthe following Monday through Wednesday; he said hegot a call from Flemming on Thursday and Friday andthereafter Flemming would call in one day and miss call-ing a day and that, when Flemming quit calling in, heassumed Flemming had quit or got something else. Hesaid that the truck was laid up for a while and that oneof the yard employees would go across the street to pickup the loads. Murphy said they finally hired Billy JoeWaddill to run the truck and that Waddill was still em-ployed there.Murphy also stated that he told Flemming to call him,not the guard. This method, according to Murphy,would have differed from the method by which theother drivers called in to go to work. Murphy did notexplain how Flemming could have called him for workwhen Murphy was absent for a period such as he was onthe Monday through Wednesday following the changeof Flemming's pay rate. Murphy then agreed that Flem-ming could have called the guard shack but stated therereally was not enough work to bring him in. Waddillwho replaced Flemming was paid by the hour. Accord-ing to Murphy, Waddill makes a trip and then goeshome and he approximated that Waddill only worked 30to 45 hours per week.Murphy testified to Waddill's hours following a stipu-lation by the parties that during Waddill's first partialweek he worked 26 hours, and that for the 3 or 4 weeksafter that Waddill worked 50 hours per week.Murphy was asked what accounted for the drop inwork and he said that the Company doubled up someloads and sent them by tractor-trailer and thus it cutdown its expenses during that period when it was notrunning the flatbed truck. Murphy failed to explain that,if it was cutting expenses then, why the Company hiredWaddill and put him back on the flatbed truck to contin-ue running the loads within the 200-mile radius.White testified that he and Ponte talked to Flemmingafter they got the union mailgram; he asked if Flemmingsent the telegram and Flemming said yes. He said Ponteasked why Flemming had sent it from the Teamsters halland Flemming said he was a member. White did notdeny that Ponte told Flemming he would not be work-ing there any more. In regard to the pay rate, White tes-tified that Muphy asked him to approve putting Flem-ming on the trip rate and that he did so.Ponte testified that Murphy mentioned to him that hewas considering putting Flemming on the same pay basisas other employees and that he approved. Ponte said heasked Flemming why he had sent a mailgram regardingwork when he was already at work. He said Flemmingreplied that he was a member of the Union and that hesaid, "And I told him that if that's the way he felt, thathe should talk to the Teamsters Union."Ponte's statement of what he said appears to be amodification of what Flemming testified Ponte said aboutseeing the Union about getting work since he would notbe working there any more.I credit Flemming's testimony. Ponte's version of theevent makes no sense in any other way. White did not 580DECISIONS OF NATIONAL LABOR RELATIONS BOARDdeny that Ponte had made the statement attributed toPonte by Flemming although he testified to other thingsthat were said.I credit Flemming's testimony throughout this mattersince I find that Murphy was denigrating the amount ofwork available and the amount Waddill worked despiteclear records to the contrary. It is clear that the volumeof work done by Flemming continued, but Respondentfound another way to do it to discourage Flemming andnot to give him any work. From Murphy's explanation,it is clear that Respondent used a tractor-trailer with adoubled load to make the trips and rival the expenses ofhaving loads sent out by the smaller flatbed truck.The timing of Flemming's friendly wave to Fernandezand his pay rate being changed and this new method ofwork the following day make it all too clear what Re-spondent was doing. Respondent attempted to make itappear that Flemming quit work and did not come backby Flemming's not continuing to call in for a period of amonth or better. Respondent's maneuver was transparentenough to Flemming or any other observer, and theBoard would not require useless action by Flemming insuch a case. The work did not magically reappear amonth later but continued to be there in the interim andwas done by others while Respondent eased Flemmingfrom its employ by this subterfuge. Ponte's statementthat Flemming should get the Union to get him a job be-cause he would not be working there any more tells thestory.I conclude and find that Ponte's threats to Flemmingare violative of Section 8(a)(1) of the Act.There is a complaint allegation that on February 19Junior White questioned an employee about the employ-ee's membership, apparently referring to Flemming, but Ifind no testimony to support this allegation and thereforewill dismiss paragraph 16 of the complaint.I conclude and find that Respondent violated Section8(a)(1) and (3) of the Act by its termination of Flem-ming, which I find took place on February 19, 1980, andthat Flemming was not thereafter recalled or rehired.Ponte's statement was acted on by Respondent in cancel-ing the work scheduled for Flemming the next day andFlemming at that point was effectively terminated byRespondent, in fact if not in words.E. John MartinJohn Martin began work with Respondent on April20, 1977, as a mechanic and worked principally on fork-lift trucks repairing transmissions and rebuilding one ormore engines as time permitted. There is no question but,at the time of Martin's termination, he was the mostskilled and most senior mechanic employed by Respond-ent. In January, he received a raise and an evaluation byWestra which ranged between good and excellent.On February 20, Martin was asked by Westra to go tothe office where Maintenance Foreman Copaz said,"Here are your two checks. We don't need you anymore." Martin, startled, asked why and Copaz said thatfor any information Martin should see Vice PresidentJunior White. Martin left the office and started gettinghis tools together. Westra told him he had no idea thatMartin was to be discharged when he went into theoffice with him. Westra corroborated Martin's testimonyof his termination, agreeing that Martin was not given areason although demanding one. Westra also acknowl-edged that Martin was the most skilled and most seniormechanic in the shop and did the most complicated workdone in the shop.Martin then went to Junior White and asked why hehad been terminated. White gave no reasons except thatthey did not need him any more. After further protestsby Martin, White said something about cutting back onthe work force and Martin replied that White knew thatwas a lie, that the trainees could not work on industrialtransmissions and the other work that he was doing.During his cross-examination, Martin denied that hehad ever threatened anyone concerning the Union andparticularly denied threatening an individual named EdGarland.White testified that Manuel Copaz fired Martin on hisinstructions because an older employee named EdwardGarland was upset because he had been threatened byMartin. White admitted that he made no investigation ofthe threat insofar as Martin was concerned. Accordingto White, the threat was that, if Garland did not sign aunion card, the Union would fire Garland.Garland testified that he had been with the Company2 years and 8 months and knew John Martin from themaintenance department. He said he had talked toMartin on several occasions and once Martin asked if hebelonged to the Union and he replied no. Martin thensaid they were going to vote the Union in and anybodythat did not belong to it would be fired. Garland said hetalked to his foreman, Reynolds, about this and Reynoldsknew nothing about it; they both then went to see Whitewho told them the Union could fire nobody. Duringcross-examination, Garland changed his testimony a bitand said that Martin asked if he had signed a union card.In rebuttal, Martin was recalled; he testified that heknew Garland and talked to him on occasions but testi-fied that he did not recall any discussion with Garlandregarding the Union; he said that he had never had unionauthorization cards in the plant and did not offer unionauthorization cards to any employee or ask them to jointhe Union. He specifically denied the statements Garlandmade, saying that he knew a union could never fire anemployee.I am inclined to discredit Garland and White since, ifthis statement had been made by Martin and Respondentreally believed this gave it sufficient reason to dischargeMartin, there was no reason for White or Copaz not tohave said so to Martin or not to have investigated suchevent by asking Martin about it. However, Respondentdid nothing, and this alleged incident was never men-tioned at the time of Martin's discharge.It appears that this is an ex post facto attempt at formu-lating a reason for discharging Martin. Even if the eventsoccurred as Garland said, it would not have been athreat of any moment by an employee to another em-ployee. Florida is a "right-to-work State," and Martinand others apparently knew that and therefore this so-called threat had nothing behind it and this was wellknown to employees. REEVES SOUTHEASTERN CORPORATION581The discharge of Martin was violative of the Act sinceMartin was fired because he was a union member whostated so, and Respondent was ridding itself of unionmembers whenever an opportunity presented it withwhat it felt was a sufficient covering reason. This dis-charge and the discharge of Phillips, infra, were graphicdemonstrations of Westra's threats to employees to dis-charge them for union activities or find another reasonfor discharging them.I conclude and find that Respondent violated Section8(a)(l) and (3) of the Act by its termination of Martin onFebuary 20, 1980.F. Anthony PhillipsAnthony Phillips testified for the General Counsel onJune 18 in the first hearing in this case. As set forthabove, I credit Phillips' testimony concerning the state-ments made to him and the other statements made to thegroup of employees.Phillips started as a laborer with Respondent on Janu-ary 8, 1979, and in July 1979 was made a tirechanger inthe mechanical department. Respondent's brief errone-ously states that on July 20, 1979, Phillips was promotedto be a mechanic in the maintenance department and wasin that position until his discharge. Phillips worked onchanging and repairing tires and inspecting the lights ontrailers from July 1979 until about a week before his dis-charge. Martin, among others, noted at the hearing inJune that Phillips was a tirechanger. When Phillips testi-fied in June, he said he worked in vehicle maintenance asa tire mechanic which means that he was servicing thetrailers and changing and repairing tires.About 2 weeks after the hearing, on July 2, Phillipswas told by Westra that he was being made a mechanicand would be trained on the job. Phillips objected,saying that he had not had any training and would preferto remain as a tireman but he was changed anyway. Fol-lowing this change, Phillips worked for a short time withDiSalvo and said that about all he did was to hand DiS-alvo requested tools. After a new man was hired as a tir-echanger and remained only a few days, Phillips askedWestra whether he could go back to being a tireman.Westra refused and put mechanic helper Ramos on thetirechanging job and said he wanted Phillips to stay as amechanic.Phillips worked on one other trailer prior to July 8when trailer 16 was brought into the shop with a brokenhub and needing new tires, brake shoes, new bearings,race, and a brake drum. Westra said that Ramos, the tire-man, had put the tires on backwards and had not insert-ed a spacer and that had caused the damage. Ramos wasnot terminated, and there is no testimony to showwhether he was even reprimanded. Phillips was assignedto remove and replace the parts. He removed the partson Wednesday and put the brake shoes, drum and bear-ings, race, and a new hub on the trailer by the end of theday. He had not completed the work since he had notput oil in the hub or greased it and the trailer neededtwo new tires as well as the oil cap on the wheel huband the brakes adjusted.When Phillips reported for work on Thursday, Phillipswas told by Westra to replace an axle in a forklift truckand to come back to the trailer later to finish it, that theother job was more important. Phillips worked on theforklift truck on Thursday. On Friday, Phillips was toldto put spark plugs and points in a Toyota lift truckrather than finish the trailer which was still in the shop.Where Phillips worked on the Toyota was on the otherside of the shop with a fence, a small building, and sup-plies between them so he could not see the trailer. Noone denied that Phillips could not see the trailer fromwhere he was working on the lift truck. After complet-ing work on the lift truck, he found that the trailer hadbeen pulled out of the shop but did not know who, ifanyone, had completed the trailer and replaced the tires.Phillips asked Westra on Friday if he could take offMonday for some personal business and was told it wasokay. On Monday, he called Westra and said his businesswas not finished and Westra told him not to worry aboutit, that he would see him on Tuesday. When he reportedfor work on Tuesday, Phillips did not find his timecardin the rack and Westra told him to go to the personneloffice. In the personnel office he was told that Westracould explain why the card was missing, and Westra wascalled. Westra and Copaz came to the office and Westratold Phillips they were letting him go, that he hadmessed up and caused $1,000 worth of damage to a trail-er because he had not put oil in the wheel hub.Westra testified that the trailer came into the shop onWednesday and that Phillips worked on it all day Thurs-day, although it was only a 2-hour job to replace thehub. Westra said he asked Phillips at the end of the dayif he had greased the trailer and Phillips said he had not.Westra said Phillips called in sick on Monday and wasout that day; on Tuesday he discharged Phillips for notputting oil in the bearing cup which had resulted in melt-ing the bearings which damaged the axle and caused ex-tensive damage. Westra said he had to burn the bearingsoff the axle and send it to a machine shop to be turneddown and that it needed a new hub, bearings, and raceand new brake shoes. In his estimate of $1,000 damage,Westra included both replaced hubs and the brake shoesfor both sides.In comparing the amount of damage caused by Ramoswith that allegedly caused by Phillips, there wouldappear to be little difference since the cost of the newtires would appear to equal the cost of having the axleturned, while the other items replaced were nearly thesame.Phillips stated that, after he completed any work,Westra would usually check to see that it was doneproperly and that Westra checked the work of most em-ployees. When asked why he did not try to find outwho, if anyone, had completed the work on the trailer,Phillips said that a foreman usually checks the work andhe presumed that Westra would have checked the trailerbefore allowing it to be removed from the shop. Re-spondent offered no bills or other record to show thatwork other than what Phillips testified to was done orthat the work that he said he did was not done. Presum-ably, Respondent should have such records available.Since Phillips had been a tirechanger until a week or10 days prior to his termination, it seems extremely odd 582DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the work he had done would not have been closelychecked by a supervisor.I credit Phillips' testimony as to the amount of workand the day he worked on the trailer. Westra's testimonywas rather curt and, if Phillips was wrong, Respondentdid not attempt to prove it. Westra did not testify tomaking any inspection of Westra's work or to checkingthe trailer before releasing it. Respondent produced notestimony to show that the work remaining to be done,as Phillips testified, was not in the state in which Phillipstestified. It should have been simple for Respondent toproduce testimony from Westra or witnesses in the areathat the trailer had been seemingly completed by Phil-lips. It appears that Westra did not act in a reasonablemanner in not checking the trailer before releasing it,knowing that Phillips had not worked on it for 1-1/2 to2 days and knowing that somebody had to complete thework since Phillips had told him that the work was notcompleted.The situation with Phillips appears somewhat akin tothat of Flemming, in that Respondent made changesagainst the employee's wishes and then found a way toterminate the employee. Here, Respondent put Phillips ina job that was beyond his depths in knowledge and didnot provide him with any training in the apparent hopethat Phillips would give Respondent some reason to dis-charge him. It is not suggested that Respondent purpose-ly overlooked checking the work that Phillips did on thetrailer, but it did seize on it as a reason to terminate him.The amount of damage to the trailer would be about thesame amount as the damage caused by Ramos. When it isconsidered that Phillips testified at the first hearing andspecifically accused Westra of several violations of Sec-tion 8(a)(l), including violations to which no otherperson testified, it is apparent Respondent and perhapsWestra had reason to seek Phillips' termination. Phillipstestified that his relationship with Copaz had been friend-ly prior to his testimony but that, after his testimony,Copaz refused to talk to him and ignored him.From the credited testimony, it is clear that Respond-ent blamed Phillips for something that was not Phillips'fault and that the trailer had not been sufficientlychecked or completed and that such fault would moreclearly fall to supervision in this instance rather than anemployee with I week's experience. Respondent hadgreat animus against the Union and towards Phillips forthe testimony he gave against Respondent. I concludeand find that Respondent terminated Phillips in violationof Section 8(a)(3), (4), and (1) of the Act.II1. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section II andtherein found to constitute unfair labor practices in viola-tion of Section 8(a)(1), (3), and (4) of the Act, occurringin connection with Respondent's business operations asset forth in section I, have a close, intimate, and substan-tial relationship to trade, traffic, and commerce amongthe several States and tend to lead to labor disputes bur-dening and obstructing commerce and the free flow ofcommerce.IV. THE REMEDYHaving found that Respondent engaged in the unfairlabor practices set forth above, I recommend that itcease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Having found that Respondent discriminatorily dis-charged Curbie Hunter on January 31, Gregory Flem-ming on February 19, John P. Martin on February 20,and Anthony Phillips on July 15, 1980, I recommendthat Respondent offer Hunter, Flemming, Martin, andPhillips full reinstatement to their former positions or, ifsuch positions have been abolished, then to any substan-tially similar position, without prejudice to their seniorityor other rights and privileges, and that Respondent makethem whole for any loss of pay they may have sufferedby reason of Respondent's discriminatory actions by pay-ment to them of a sum equal to that which each wouldhave normally received as wages from the dates or theirtermination, until Respondent offers them reinstatement,less any net earnings for the interim. Flemming is to bereinstated to his former job on an hourly paid basis andPhillips is to be reinstated to his tirechanging job if he sodesires. Backpay, plus interest, is to be computed on aquarterly basis in the manner prescribed in F. W. Wool-worth Company, 90 NLRB 289 (1950), and Florida SteelCorporation, 231 NLRB 651 (1977).2 I further recom-mend that Respondent make available to the Board, uponrequest, payroll and other records in order to facilitatechecking the amounts of backpay due them and otherrights they might be entitled to receive.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. Respondent violated Section 8(a)(3) and (1) of theAct by the discriminatory termination of Hunter, Flem-ming, Martin, and Phillips because they engaged in unionand concerted activities among themseleves and withother employees for the purpose of mutual aid and pro-tection.3. Respondent violated Section 8(a)(4) and (1) of theAct by its discriminatory termination of Phillips becausehe appeared and gave testimony in a Board hearing.4. Respondent violated Section 8(a)(1) of the Act by:(a) Unlawfully interrogating employees about theirunion activities and sentiments and the distribution ofunion business cards to them and other employees.(b) Threatening that employees would be dischargedfor distributing union business cards which contained thetime and place of a union meeting.(c) Threatening employees that they would be dis-charged if it was found that they had union businesscards in their possession and ordering employees to sur-render such cards to Respondent's supervisors.(d) Threatening an employee with discharge unless theemployee allowed supervisors to examine his wallet tosee if he possessed any union business cards.(e) Requiring an employee to give a sample of hishandwriting to a supervisor so that the supervisor could2 See, generally, Isis Plumbing & Heatring Co., 138 NLRB 716 (1962). REEVES SOUTHEASTERN CORPORATION583compare it with the handwriting on a union businesscard.(f) Instructing employees to report to supervisors theidentity of employees distributing union business cards.(g) Threatening to discharge an employee if the em-ployee accepted union literature which was being distrib-uted at Respondent's plant gate.(h) Standing beside union agents at the plant gate whowere distributing union literature to observe and inhibitemployees from receiving such literature.(i) Warning employees that it would close and moveits plant before operating with a union.(j) Surveilling the premises of the union hall at thetime of a scheduled meeting for Respondent's employees.Upon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in thiscase, and pursuant to Section 10(c) of the Act, I herebyissue the following recommended:ORDER3The Respondent, Reeves Southeastern Corporation,Tampa, Florida, its officers, agents, successors, and as-signs, shall:i. Cease and desist from:(a) Discriminatorily terminating employees becausethey engage in union and concerted activities amongthemselves and with other employees for their mutualaid and protection.(b) Discriminatorily terminating employees becausethey appear and give testimony in a National Labor Re-lations Board hearing.(c) Unlawfully interrogating employees about theirunion activities and sentiments and the distribution ofunion business cards to them and to other employees.(d) Threatening employees that they would be dis-charged for distributing union business cards which con-tained the time and place of a union meeting.(e) Threatening employees that they would be dis-charged if it was found that they had union businesscards in their possession and ordering employees to sur-render such cards to Respondent's supervisors.s In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.(f) Threatening an employee with discharge unless theemployee allowed supervisors to examine his wallet tosee if he possessed any union business cards.(g) Requiring an employee to give a sample of hishandwriting to a supervisor so that the supervisor couldcompare it with the handwriting on a union businesscard.(h) Instructing employees to report to supervisors theidentity of employees distributing union business cards.(i) Threatening to discharge an employee if the em-ployee accepted union literature which was being distrib-uted at Respondent's plant gate.(j) Standing beside union agents at the plant gate whowere distributing union literature to observe and inhibitemployees from receiving such literature.(k) Warning employees that it would close and moveits plant before operating with a union.(1) Surveilling the premises of the union hall at thetime of a scheduled meeting for Respondent's employees.(m) In the same or any other manner interfering with,restraining, or coercing employees in the exercise ofrights under Section 7 of the Act.2. Take the following affirmative action which is nec-essary to effectuate the policies of the Act:(a) Offer full and immediate reinstatement to and makeCurbie Hunter, Gregory Flemming, John Martin, andAnthony Phillips whole for the loss of pay they sufferedby reason of Respondent's discrimination against them inaccordance with the recommendations set forth in thesection of this Decision entitled "The Remedy."(b) Post at all customary places in its plant and officecopies of the attached notice marked "Appendix."4Copies of said notice, on forms provided by the RegionalDirector for Region 12, after being duly signed by an au-thorized representative of Respondent, shall be posted byRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(c) Notify the Regional Director for Region 12, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.4In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."